The undisputed facts presented to the court on the defendants’ motion for summary judgment establish, as a matter of law, that the transportation-related injury to the plaintiff Seymour Ginsberg arose out of, and in the course of his employment with the defendant Industrial Home for the Blind (see, Matter of Holcomb v Daily News, 45 NY2d 602). Accordingly, Special Term was correct in granting the defendants’ motion for summary judgment dismissing the complaint on the ground that the plaintiffs’ exclusive remedy lies under the Workers’ Compensation Law (see, Workers’ Compensation Law § 11). Mangano, J. P., Weinstein, Lawrence and Fiber, JJ., concur.